Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

1.	Applicant's election without traverse of Group II, claims 4-20, as well as SEQ ID NO: 10 as species election, submission of new claims 24-28,  as well as cancellation of claims 1-3 in the reply filed on 10/1/2021 is acknowledged. 
	However, claims 14-17 as amended no longer read on Group II. As a result, claims 14-17 and 21-23 are withdrawn from consideration for being drawn to non-elected invention.
	Claims 4-13, 18-20 and 24-28 are examined on the merits.
The requirement is still deemed proper and is therefore made FINAL.


Specification

2.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. See, for example, pages 131, 169 and 207. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-13, 18-20 and 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
          A review of the full content of the specification indicates that a polypeptide having pesticidal activity and not occurring in nature and comprising amino acid sequence being 90% identical to the SEQ ID NO: 10 is essential to the operation of the claimed invention.

First, neither the specification nor the prior art teach any other polypeptides comprising amino acid sequence being 90% identical to the SEQ ID NO: 10 that do not occur in nature. The only structure described is SEQ ID NO:10 which occurs in nature. Neither the specification nor the prior art teaches conserved structure for the claimed genus that is responsible for pesticidal activity.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
 Applicants fail to describe a representative number of polypeptide sequences falling within the scope of the claimed genus of polynucleotides encoding amino acid Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for the protein of SEQ ID NO: 8, it remains unclear what features identify  a protein of SEQ ID NO: 8.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.

Conclusion

Claims 4-13, 18-20 and 24-28 are rejected. The claims however are deemed free of prior art due to the failure of the prior art to teach or fairly suggest the claimed nucleotide sequences encoding pesticidal protein at least 90% identical to SEQ ID NO:10. The closest prior is Genbank Accession No. WP_025219377 (2014), which teaches a protein from Lysinibacillus varians having 41% identity to SEQ ID NO:10.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/LI ZHENG/Primary Examiner, Art Unit 1662